Title: From Thomas Jefferson to Carlos Martínez de Irujo, 9 December 1802
From: Jefferson, Thomas
To: Irujo, Carlos Martínez de


          
            Th: Jefferson to the Chevalr. Yrujo 
            Dec. 9. 1802.
          
          I recieved, my dear Sir, your note of yesterday, and am sensible of the friendly spirit which dictated it. but you must pardon me for repeating my request to inform me of the price of the wine. this is such a transaction of meum & tuum as must follow the same rules between us as between others. it is sufficient obligation to me to spare me so excellent a supply, and if not done on the usual & equal terms would forbid my availing myself of a similar accomodation in future, which in consequence of the superabundance you had mentioned I had contemplated doing. I pray you therefore to fill up the measure of the favor by the information requested, which is indispensable. friendly salutations & respect.
        